UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA,                             SATISFACTION OF JUDGMENT

               -against-                              Docket No. 18-CR-0204 (NGG)

CLARE BRONFMAN,

               Defendant.

---------------------------X

               WHEREAS, a judgment was imposed against the defendant and in favor of the

United States of America, in the amount of $596,805.25, that is, restitution in the amount of

$96,605.25, plus interest, a fine in the amount of $500,000.00, plus interest, and a special

assessment in the amount of $200.00, on September 30, 2020, in the above-captioned case, and

thereafter entered on the docket sheet by the Clerk of the Court on October 7, 2020; and

               WHEREAS, said judgment has been fully paid as to the defendant CLARE

BRONFMAN;

               THEREFORE, the Clerk of the Court is hereby authorized and requested to

cancel, satisfy and discharge the same solely as to the defendant CLARE BRONFMAN.

Dated:         Brooklyn, New York
               July 21, 2021


                                                      JACQUELYN M. KASULIS
                                                      Acting United States Attorney
                                                      Eastern District of New York
                                                      271 Cadman Plaza East, 8th Fl.
                                                      Brooklyn, New York 11201

                                              By:           /s/
                                                      Sylvia Shweder
                                                      Assistant U.S. Attorney
                                                      (718) 254-6092
